DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: While a screw press is well known in the art, the prior art does not disclose a screw press with the composite material claimed.  The closest prior art is U.S. Patent No. 8,191,470 which discloses a screw press comprising a screw shaft (1) with a spiral shaped conveying flight (2) and a housing shell (3) surrounding the screw shaft (1) forming a transport channel (4) for material to be conveyed between the screw shaft (1), the conveying flight (2) and the housing shell (3).  It also discloses a material having hard material particles (6) to form a rough surface secured to the screw shaft (1).  However it does not disclose the particles are embedded in a matrix component (as the particles are directly attached to the screw shaft) nor is an underside of the composite material being glued detachably to the screw shaft by an adhesive layer.  U.S. Patent Application Publication No. 2009/0162470 discloses a similar device with a hard material (13) placed on the screw but it again does not disclose the particles are embedded in a matrix component nor is an underside of the composite material being glued detachably to the screw shaft by an adhesive layer.  U.S. Patent No. 10,087,990 discloses a composite material comprising hard material particles (6) that are evenly distributed and embedded into a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/05/2021